Filed 9/30/22 P. v. Gower CA4/2
                           NOT TO BE PUBLISHED IN OFFICIAL REPORTS
               California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
                                 publication or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                        FOURTH APPELLATE DISTRICT

                                                      DIVISION TWO



 THE PEOPLE,

           Plaintiff and Respondent,                                      E078792

 v.                                                                       (Super.Ct.No. BPR2200081)

 ROBERT GOWER,                                                            OPINION

           Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Sylwia Luttrell,

Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Affirmed.

         Robert L. Hernandez, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.

                                                      INTRODUCTION

         A trial court found that defendant and appellant Robert Gower violated his parole

by failing to report to his assigned parole agent and failing to wear a Global Positioning

System (GPS) device.

                                                              1
       Defendant filed a timely notice of appeal. We affirm.

                             PROCEDURAL BACKGROUND

       In 1996, defendant was convicted of committing a lewd and lascivious act upon a

child under the age of 14. As a result, he was required to register as a sex offender. On

August 23, 2016, he was convicted of a violation of Penal Code1 290.018, subdivision (b)

(willfully violating the sex offender registration requirements under section 290) and was

sentenced to serve two years eight months in state prison. After serving one year nine

months of his sentence, he was released on parole on May 12, 2018.

       Defendant signed a Notice of Conditions of Parole and Special Conditions of

Parole, acknowledging that he was required to participate in GPS monitoring and that he

was required to report to his parole agent within one business day of being released from

custody. He was subsequently found in violation of his parole and served time in custody

multiple times.

       After serving time on one of his parole revocations, defendant was released from

the Riverside County Jail on January 31, 2022. He was given instructions to report to the

Riverside Parole office by February 1, 2022, in order to have a GPS device affixed to his

person. Defendant failed to report to his assigned parole agent by February 1, 2022. His

parole agent attempted to locate him, but was unable to. His agent eventually learned

that defendant was arrested on February 21, 2022. At the time he was arrested, defendant

was not wearing a GPS device.



       1   All further statutory references will be to the Penal Code unless otherwise noted.
                                              2
       A petition for revocation of parole was filed on February 25, 2022. At the parole

revocation hearing, defendant’s parole agent testified that he reviewed the Notice and

Conditions of Parole and Special Conditions of Parole with defendant. He testified that

every time individuals were released from custody, they were reminded of their

requirements, and that defendant was aware he was required to report to the parole office

one day after being released, and that he was required to wear a GPS tracking device.

                                      DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and the following potential arguable issue: whether the evidence supported the

trial court’s finding that defendant violated his parole. Counsel has also requested this

court to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.




                                             3
                                  DISPOSITION

      The judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                FIELDS
                                                         J.


We concur:


MILLER
              Acting P. J.


SLOUGH
                        J.




                                       4